 1

 2

 3

 4

 5

 6

 7

 8

 9

10                        UNITED STATES DISTRICT COURT
11                     SOUTHERN DISTRICT OF CALIFORNIA
12
       U.S. BANK, N.A.,                                Case No. 19-cv-01334-BAS-BLM
13
                                    Plaintiff,         ORDER:
14
                                                       (1) REMANDING ACTION FOR
15           v.                                        LACK OF SUBJECT MATTER
                                                       JURISDICTION; AND
16     MARCIA A. CUONO, et al.,
                                                       (2) TERMINATING MOTION TO
17                               Defendants.           PROCEED IN FORMA PAUPERIS
                                                       (ECF No. 2)
18

19

20         On July 17, 2019, Defendant Kate Sabatino removed this matter to federal
21   court pursuant to 28 U.S.C. §§ 1441 and 1446 based on federal question jurisdiction
22   under 28 U.S.C. § 1331. (ECF No. 1.) On the same day, she filed a motion seeking
23   leave to proceed in forma pauperis. (ECF No. 2.)
24         A court addresses the issue of subject matter jurisdiction first, as “[t]he
25   requirement that jurisdiction be established as a threshold matter ‘spring[s] from the
26   nature and limits of the judicial power of the United States and is ‘inflexible and
27   without exception.’” Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 94–95
28   (1998) (quoting Mansfield, C. & L.M. Ry. Co. v. Swan, 111 U.S. 379, 382 (1884)).

                                                 –1–                                19cv1334
 1   “Federal courts are courts of limited jurisdiction.” Kokkonen v. Guardian Life Ins.
 2   Co. of Am., 511 U.S. 375, 377 (1994). “They possess only that power authorized by
 3   Constitution   and    statute,   which   is   not   to   be   expanded     by    judicial
 4   decree.” Id. (internal citations omitted). “It is to be presumed that a cause lies
 5   outside this limited jurisdiction, and the burden of establishing the contrary rests upon
 6   the party asserting jurisdiction.” Id. (internal citations omitted); see also Abrego
 7   Abrego v. Dow Chem. Co., 443 F.3d 676, 684 (9th Cir. 2006).
 8         Consistent with the limited jurisdiction of federal courts, the removal statute is
 9   strictly construed against removal jurisdiction. Gaus v. Miles, Inc., 980 F.2d 564,
10   566 (9th Cir. 1992); see also Sygenta Crop Prot. v. Henson, 537 U.S. 28, 32
11   (2002); O’Halloran v. Univ. of Wash., 856 F.2d 1375, 1380 (9th Cir. 1988). “The
12   ‘strong presumption’ against removal jurisdiction means that the defendant always
13   has the burden of establishing that removal is proper.” Gaus, 980 F.2d at 566; see
14   also Nishimoto v. Federman–Bachrach & Assoc., 903 F.2d 709, 712 n.3 (9th Cir.
15   1990); O’Halloran, 856 F.2d at 1380. “Federal jurisdiction must be rejected if there
16   is any doubt as to the right of removal in the first instance.” Gaus, 980 F.2d at 566.
17         It is well-established that “a district court’s duty to establish subject matter
18   jurisdiction is not contingent upon the parties’ arguments.” See United Inv’rs Life
19   Ins. Co. v. Waddell & Reed Inc., 360 F.3d 960, 966 (9th Cir. 2004). Courts may
20   consider the issue sua sponte. Demery v. Kupperman, 735 F.2d 1139, 1149 n.8 (9th
21   Cir. 1984). Indeed, the Supreme Court has emphasized that “district courts have an
22   ‘independent obligation to address subject-matter jurisdiction sua sponte.’” Grupo
23   Dataflux v. Atlas Glob. Grp., L.P., 541 U.S. 567, 593 (2004) (quoting United States
24   v. S. Cal. Edison Co., 300 F. Supp. 2d 964, 972 (E.D. Cal. 2004)).
25         Here, Defendant seeks to remove this action from state court based upon
26   federal question jurisdiction under 28 U.S.C. § 1331. Section 1331 provides that
27   “district courts shall have original jurisdiction of all civil actions arising under the
28   Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331. “[T]he

                                               –2–                                     19cv1334
 1   presence or absence of federal-question jurisdiction is governed by the ‘well-pleaded
 2   complaint rule,’ which provides that federal jurisdiction exists only when a federal
 3   question is presented on the face of the plaintiff’s properly pleaded complaint.” Rivet
 4   v. Regions Bank of La., 522 U.S. 470, 475 (1998) (quoting Caterpillar Inc. v.
 5   Williams, 482 U.S. 386, 392 (1987)). A federal “defense is not part of a plaintiff’s
 6   properly pleaded statement of his or her claim.” Id. (citing Metro. Life Ins. Co. v.
 7   Taylor, 481 U.S. 58, (1987)). A case, therefore, may not be removed to federal court
 8   based on a federal defense “even if the defense is anticipated in the plaintiff’s
 9   complaint, and even if both parties admit that the defense is the only question truly
10   at issue in the case.” Franchise Tax Bd. of Cal. v. Constr. Laborers Vacation Tr. for
11   S. Cal., 463 U.S. 1, 14 (1983); see also Rivet, 522 U.S. at 475.
12         The case removed here is a residential unlawful detainer action. (Complaint,
13   Notice of Removal Ex. A, ECF No. 1-2.) The Complaint contains one cause of action
14   for unlawful detainer brought pursuant to California Code of Civil Procedure section
15   1161. (Id.) Therefore, the action arises exclusively under California state law.
16         Defendant argues in her Notice of Removal that a federal question exists
17   because she believes federal law prevents her eviction. (Notice of Removal ¶¶ 5–
18   13.) The Court is not convinced that federal question jurisdiction exists. Plaintiff’s
19   Complaint does not raise a federal issue. At best, Defendant raises a federal defense
20   to Plaintiff’s action based on the Protecting Tenants at Foreclosure Act (“PTFA”).
21   But, even if true, this Court lacks federal question jurisdiction under the well-pleaded
22   complaint rule. See, e.g., Kang v. Marathon Funding Servs., Inc., No. C19-0829-
23   JCC, 2019 WL 2952958, at *1 (W.D. Wash. July 9, 2019) (rejecting attempt to
24   remove unlawful detainer action based on an alleged violation of the PTFA); Timm
25   & Meister LLC v. Martinez, No. 8:19-01169-DOC (ADSx), 2019 WL 2539404, at
26   *2 (C.D. Cal. June 20, 2019) (same); 9810 Zelzah, LLC v. Parker, No. 2:19-cv-
27   04891-SVW-AFMX, 2019 WL 2568396, at *1 (C.D. Cal. June 20, 2019) (same).
28   Defendant can raise her defense in state court, but she cannot rely on it to remove

                                               –3–                                    19cv1334
 1   this action to this Court. See, e.g., Aurora Loan Servs., LLC. v. Martinez, No. C10-
 2   01260 HRL, 2010 WL 1266887, at *1 (N.D. Cal. Mar. 29, 2010).
 3         Accordingly, Defendant has failed to meet her burden of establishing this
 4   Court’s jurisdiction under 28 U.S.C. § 1331. She does not allege any other basis for
 5   jurisdiction in her Notice of Removal. Thus, the Court REMANDS this action to the
 6   San Diego Superior Court for lack of subject matter jurisdiction. See 28 U.S.C. §
 7   1447(c) (“If at any time before final judgment it appears that the district court lacks
 8   subject matter jurisdiction, the case shall be remanded.”). Further, because the Court
 9   lacks jurisdiction over this case, the Court TERMINATES Defendant’s motion to
10   proceed in forma pauperis (ECF No. 2).
11         In addition, the Court warns Defendant that any further attempt to
12   remove this action without an “objectively reasonable basis for removal” may
13   result in an award of attorneys’ fees for Plaintiff. See Martin v. Franklin Capital
14   Corp., 546 U.S. 132, 136 (2005); 28 U.S.C. § 1447(c); see also Wells Fargo Bank
15   Nat’l Ass’n v. Vann, No. 13–cv–01148–YGR, 2013 WL 1856711, at *2 (N.D. Cal.
16   May 2, 2013) (awarding $5,000.00 in attorneys’ fees pursuant to 28 U.S.C. § 1447(c)
17   following defendant’s third attempt to remove unlawful detainer action despite the
18   court’s two prior orders remanding the action).
19         IT IS SO ORDERED.
20

21   DATED: July 18, 2019
22

23

24

25

26

27

28


                                              –4–                                    19cv1334
